Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 April 2022 has been entered.
 
                                 CLAIMS UNDER EXAMINATION
Claims 24, 27-28, 34 and 37-39 are pending and have been examined on their merits.

                                                  PRIORITY
         Provisional Application 62/169105, filed on 01 June 2015, is acknowledged.

WITHDRAWN REJECTIONS
The previous grounds of rejection have been withdrawn due to claim amendment.


NEW GROUNDS OF REJECTION
New grounds of rejection have been necessitated by claim amendment.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24, 27-28 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24 has been amended to recite a composition comprising “about 0.45 mg/ml to about 0.7 mg/ml of a therapeutically effective amount of raloxifene”. As written, it is unclear what the therapeutically amount is. It is unclear if “about 0.45 mg/ml to about 0.7 mg/ml” is the therapeutically effective amount of raloxifene, or if some other amount is a therapeutic amount of raloxifene. Appropriate correction is required. Claims 27-28 and 34 are included in this rejection because they depend on claim 24.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 24, 27-28, 34 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Cullinan et al. (previously cited; Methods of Inhibiting Atrophy Of The Skin and Vagina. Patent 5461064 1995) in view of Lopez et al. (previously cited; Lani Lopez Natural Health An A-Z New Zealand Guide. 2005; excerpt pages 1-4), Mandal et al. (previously cited; Honey: its medicinal property and antibacterial activity. Asian Pacific Journal of Tropical Biomedicine. 2011; 1(2): 154-160), Thompson et al. (previously cited; Compositions and methods for treating conditions responsive to estrogen. US20010041718A1), Raz et al. (previously cited; Urinary Tract Infection in Postmenopausal Women. Korean J Urol 2011;52:801-808), Villaneuva et al. (previously cited; Vaginal Health Products. US 7485,666 B2), Tocopherols Technical Report (previously cited; February 2015, pages 1-24) and Best Practice Journal (Vulvovaginal Health in Premenopausal Women. 2011, pages 1-14) as evidenced by Oxford Dictionary (previously cited; definition of oil), Collins Dictionary (previously cited; definition of milliliter) and Pubchem (glycerol; pages 1-79).


Cullinan et al. teach a method of inhibiting atrophy of the skin or vagina (Abstract). The art teaches these symptoms occur in post-menopausal women (column 1, lines 15-22).
Vaginal atrophy is associated with itching, dryness and painful intercourse (column 1, lines 24-29). The art teaches atrophied skin is wrinkled (column 1, line 38). The art teaches administration of benzothiophenes of formula I are useful for inhibiting said atrophy (column 2, lines 49-51). “Raloxifene” is identified as “a preferred compound” (column 2, line 63). Raloxifene and selected analogs are safe and effective agents which have a positive effect on the underlying physiological mechanisms seen in skin and vaginal atrophy. The result is qualitative improvement of the properties of the skin and vagina (column 3, lines 18-25). The percent by weight of the compound will be from 0.5% to 95% of the total weight of the formulation, and typically from 1-25% by weight (column 5, lines 5-10). In the section marked “Assays”, Cullinan teaches patients are subjected to a protocol that comprises “topical administration” (Column 9, lines 64-65). The art teaches a suitable formulation may comprise 5-50% (by weight) of the active ingredient applied once or twice a day (same cited section). Cullinan also teaches particular emphasis is placed on the use of vaginal suppositories containing 5-25% of an active compound of this invention (Column 4, lines 25-30).

Cullinan suggests formulation with common excipients, diluents or carriers via topical administration (column 3, lines 29-30). The art suggests preparation as a cream (hence, a cream consistency) (column 5, line 40). The composition may contain pharmaceutically acceptable vehicles and adjuvants that are well known in the prior art (column 5, line 12-13). Cullinan teaches:
It is possible, for example, to prepare solutions using one or more organic solvent(s) that is/are acceptable from the physiological standpoint, chosen, in addition to water, from solvents such as acetone, ethanol, isopropyl alcohol, glycol ethers such as the products sold under the name "Dowanol", polyglycols and polyethylene glycols, C1 -C4 alkyl esters of short-chain acids, preferably ethyl or isopropyl lactate, fatty acid triglycerides such as the products marketed under the name "Miglyol", isopropyl myristate, animal, mineral and vegetable oils and polysiloxanes.
The compositions according to the invention can also contain thickening agents such as cellulose and/or cellulose derivatives. They can also contain gums such as xanthan, guar or carob gum or gum arabic, or alternatively polyethylene glycols, bentones and montmorillonites, and the like.
It is possible to add, if necessary, an adjuvant chosen from antioxidants, surfactants, other preservatives, film-forming, keratolytic or comedolytic agents, perfumes and colourings. Also, other active ingredients may be added, whether for the conditions described or some other condition.
For example, among antioxidants, t-butylhydroquinone, butylated hydroxyanisole, butylated hydroxytoluene and α-tocophrol and its derivatives may be mentioned.

Polyethylene glycol, animal oil and vegetable oil are identified as solvents. The art also identifies “glycerol” as a moisturizing agent and a common excipient, diluent or carrier which can be used (see column 40, lines 30-40). As evidenced by PubChem, the term “glycerol” is a synonym for “glycerin”. Therefore Cullinan teaches two of the solvents recited in claim 24.

Claim 24 has been amended to recite the claimed amount of raloxifene is dissolved “in about 7.6% by volume of a solvent…”. The art teaches the following  (column 3, lines 18-30):
Raloxifene and selected analogs are safe and effective agents which have a positive effect on the underlying, physiological mechanisms seen in skin and vaginal atrophy.
The result of this positive effect by raloxifene and selected analogs is the improvement of the qualitative properties of the skin and vagina.

Generally, a compound of formula i may be formulated with common excipients, diluents or carriers, and compressed into tablets, or formulated as elixirs or solutions for convenient oral administration, administered by the intramuscular or intravenous routes, or administered topically.

Therefore the art teaches raloxifene may be formulated with common excipients, diluents or carriers.

Cullinan suggests the use of tocopherol (column 5, lines 37-38). As evidenced by the Instant Specification ([0008]), tocopherol is Vitamin E.  As evidenced by Collins Dictionary, a solvent is a liquid that can dissolve other substances. Examiner interprets a vegetable to be a natural plant and an animal to be a natural organism. Therefore vegetable and animal oils are interpreted to be natural oils. An oil is defined as a viscous liquid (Oxford Dictionary). Therefore the art is interpreted to use a liquid oil. The polyethylene glycol and oils suggested by Cullinan are interpreted to be liquids. Cullinan teaches suspensions, gels and lotions are prepared in “ml” (milliliter) (see column 7, lines 20-22). As evidenced by Collins Dictionary, a milliliter is a unit of volume. The art teaches formulation to prepare “the required volume” (see column 7, line 40-42). Topicals are prepared in “ml” (hence, volume) (see column 9, line 44, Formulations 9-16). Cullinan teaches topical compositions. Therefore they are interpreted to be suitable for topical use.

Claim 24 recites the composition is “free of estrogen”. This is interpreted to mean the hormone “estrogen” is not present in the claimed composition. This term does not exclude the presence of other hormones or substances that may have estrogenic activity. Cullinan does not teach adding estrogen to the composition. Therefore the prior art meets this limitation. 

While Cullinan teaches α-tocopherol (hence, vitamin E) and its derivatives may be used, the art does not teach the claimed amount.

While Cullinan suggests using a natural oil, the art does not teach the claimed amount.

Cullinan does not teach the use of medical grade Manuka honey in the disclosed composition.

Cullinan does not explicitly teach the amount of raloxifene as now recited in claim 24.


Cullinan does not explicitly teach the amount solvent now recited in claim 24.


Cullinan does not disclose the pH of the composition.


Lopez et al. teach reduction in estrogen during menopause results in atrophy of the reproductive organs and breasts (page 1, last bullet). The art teaches “the vagina may become dry, thin and lose muscle tone and intercourse may become painful” (same cited section). Lopez teaches vaginal infections become increasingly common as the vaginal mucous is reduced changing the normal protection of the vagina (page 2, first two lines). Lopez teaches vaginal irritation and dryness can be treated with 10g of Manuka honey mixed with 100g of aqueous cream obtained from the pharmacy and Vitamin E 400IU (see page 3, second paragraph from the bottom of page). Lopez teaches applying said composition to dry vulva irritations (same cited section). As evidenced by Collins English Thesaurus, a cream is synonymous with the term “emulsion”. It is of note the instant specification identifies an emulsion as a cream (i.e. “emulsion/cream”).Therefore Lopez suggests a cream (hence, emulsion) comprising 10% Manuka honey and 400 IU vitamin E. Honey is defined as a sweet, sticky fluid (Oxford Dictionary). Therefore the art uses said liquid ingredient at a concentration of 10%. While Lopez discloses the weight of the honey (grams), the art is silent regarding the volume of honey used. While Lopez discloses the IU of Vitamin E, the art is silent regarding volume of Vitamin E that is used.

Mandal teaches Manuka honey displays significant antibacterial effects (Abstract). It is noted the art teaches “medical grade honeys” have potent bactericidal activity against antibiotic resistant bacteria (Abstract). Mandal identifies Manuka honey as L. scoparium (page 155, right column, fourth paragraph). L. scoparium is the “best known of honeys” and has been reported to have an inhibitory effect on around 60 species of bacteria (page 1545, right column, end of first paragraph). Honey has a high viscosity which helps to provide a protective barrier to prevent infection (page 155, left column, fourth paragraph).Mandal determines minimum inhibitory concentration (MIC) needed for bacterial inhibition (page 155, right column, last paragraph). Mandal discloses Manuka honey has an MIC %v/v of about 25% for bacterial strains tested (See Figure 2). Figure 1 examines zone diameter of inhibition for Manuka honey at different concentrations. The zone diameter inhibition (zdi) increases at 50% v/v when compared to honey concentrations of 25% and 12.5% (see Figure 1). Mandal discloses:
“Thus it has been shown the antimicrobial activity of honey may range from concentration 3% to 50% and higher. The bactericidal effect of honey is reported to be dependent on concentration of honey used and the nature of the bacteria. The concentration of honey has an impact on antibacterial activity; the higher the concentration of honey the greater its usefulness as antibacterial agent (page158, right column, second paragraph). 

Raz et al. teach urinary tract infection (UTI) is the most common bacterial infection in women in general and in postmenopausal women in particular (Abstract). Raz teaches the following (page 802, left column, last paragraph through second paragraph of left column):
Another important factor in postmenopausal women is the potential role that estrogen deficiency plays in the development of bacteriuria. Postmenopausal women frequently present with genitourinary symptoms; half have genitourinary disorders, and 29% have urinary incontinence
(LoE 1b) [14]. Post menopause is characterized by a significant reduction in ovary estrogen secretion, which is often associated with vaginal atrophy. Clinically, it manifests as a syndrome characterized by vaginal dryness, itching, dyspareunia, and urinary incontinence. This may
sometimes imitate a UTI (LoE 2a) [15,16]. Estrogen stimulates the proliferation of lactobacillus in the vaginal epithelium, reduces pH, and avoids vaginal colonization of Enterobacteriaceae, which are the main pathogens of the urinary tract. Fig. 1 describes the relationship
between estrogen and the vaginal flora and the pathophysiology of urinary tract infections in elderly women.

Thompson et al. teach a composition for treating conditions responsive to estrogen by administering estrogen agonists/antagonists (Abstract). The art teaches menopause is associated with loss of estradiol ([0003]). Thomson teaches the following ([0029]):

The large reduction in estrogen leads to profound changes in the lower genital tract; e.g., the vaginal mucosa and vulvar skin become thinner, the normal bacterial flora changes, and the labia minora, clitoris, uterus, and ovaries decrease in size. Inflammation of the vaginal mucosa (atrophic vaginitis) can cause the mucosa to have a strawberry appearance and can lead to urinary frequency and urgency, vaginal dryness, and dyspareunia. Women tend to lose pelvic muscle tone and to develop urinary incontinence, cystitis, and vaginitis.

The art identifies skin wrinkles as a condition responsive to estrogen ([0031]).
The art teaches an estrogen agonist/antagonist is also known as a “selective estrogen receptor modulator” (SERM) ([0044]). Raloxifene is cited as a preferred estrogen agonist/antagonist ([0142]). Examiner notes the composition may be used to treat skin wrinkles (Abstract). The composition can be used for topical application to the skin and may be formulated as an emulsion ([0189]).The art teaches the use of solvents capable of dissolving said agonist/antagonist ([0189]). As set forth above, a solvent is defined as a liquid (Collins Dictionary). The topical composition may comprise from 2-50% of a pharmaceutical emollient. An emollient is a material used for the prevention or relief of dryness, as well as for the protection of the skin ([0189]). Thompson identifies castor oil, safflower oil, cotton seed oil, corn oil, olive oil, cod liver oil, almond oil, avocado oil, palm oil, sesame oil and soybean oil are useful emollients ([0192]). It is also noted the art identifies glycerol as a particularly useful emollient which provide skin conditioning ([0210]).

An oil is defined as a viscous liquid (Oxford Dictionary). Thompson identifies tocopherol (vitamin E) as an anti-oxidant/ radical scavenger that can be used as an active agent along with the estrogen agonist/antagonist to treat skin wrinkles ([0021]). A safe and effective amount of an anti-oxidant/radical scavenger may be added to the compositions of the present invention, preferably from about 0.1% to about 10%, more preferably from about 1% to about 5%, of the composition.

Villaneuva et al. teach as estrogen levels fall during menopause, estrogen dependent tissue will start to involute and take on the characteristic appearance of estrogen deprivation. Cervical mucus levels diminish and vaginal mucosa regresses during menopause. With aging, the vagina becomes shortened, ruggae disappear, and elasticity is lost. Vaginal secretion becomes scanty…Approximately 40% of postmenopausal women experience atrophic vaginitis or vaginal dryness. During vaginal atrophy, the vaginal epithelium decreases in thickness, hydration, rugae (folds), and blood flow. Causes of atrophic vaginitis include a decrease in the amount of estrogen present both locally and systemically as well as environmental factors (see column 1, lines 10-30). Villanueva teaches vaginal dryness and regression of vaginal mucosa are problematic, particularly after menopause. Stimulation of cervical mucus production can help alleviate vaginal dryness, and can also augment the action of exogenously administered estrogen to alleviate vaginal dryness (column 1, lines 43-50).

Villaneuva teaches a composition for treating atrophic vaginitis (column 1, lines 53-55). These therapies have minimal side effects, stimulate natural and non-hormonal mechanisms of action, promote vaginal cell growth and renewal, increase mucus secretion, stimulate gene expression, replace aging tissues with new tissues and maintain or restore healthy tissue function (column 1, lines 55-60). The compositions involve an effective amount of a composition that includes vitamin E and/or a plant hormone such as jasmonic acid or gibberellic acid (column 1, lines 60-65). According to the invention, vitamin E can increase the expression of mucins and thereby provide increased secretion and formation of mucus within the reproductive tracts of
female mammals (column 4, lines 55-60). Therefore the art suggests a composition that includes vitamin E. The composition can be administered topically or intravaginally (column 2, lines 1-2).

Villanueva teaches “within the present invention, vitamin E is understood to include all of the above mentioned tocopherols and tocotrienols with vitamin E activity” (Column 6, lines 45-47). Villaneuva teaches that when present in the compositions of the present invention, Vitamin E compounds can be used in an amount of about 0.0001% to about 50%, or from about 0.001% to about 20%, or from about 0.001% to about 10%, or from about 0.01% to about 5%, or from about 0.05% to about 2% of the composition (column 6, lines 48-53). Villanueva suggests formulation as an emulsion for intravaginal administration (column 18, line 9).

As disclosed in the cited Technical Report. Tocopherols can be prepared as liquids, and are usually diluted in vegetable oils (page 2, lines 1-2).

The Best Practice Journal teaches hormonal changes which may result in atrophic vulvovaginitis, e.g. low oestrogen levels in peri and post menopausal women and in women who are breast feeding (page 16, left column, bullet point 2). As evidenced by the Best Practice Journal, physiological pH is 5.5 (page 10, left column, first paragraph). It is of note the art teaches substances with this pH can be applied to the vagina (same cited section).

As set forth above, Cullinan teaches raloxifene is a preferred therapeutic agent in the disclosed invention. Administration results in a qualitative improvement of the properties of the skin and vagina. It would have been obvious to use about 0.45 mg/ml to about 0.74 mg/ml of an effective amount of raloxifene. One would have been motivated to do so since Cullinan teaches the percent by weight of the compound will be from 0.5% to 95% of the total weight of the formulation, and typically from 1-25% by weight. In specific embodiments, the art teaches formulations for topical administration may comprise 5-50% (by weight) and suppositories containing 5-25% of an active compound of this invention. Therefore Cullinan teaches the amount can be optimized. It is also noted the claimed range recites the term “about”. The values encompassed by the term “about” are not defined by the terms or the Instant Specification. Therefore about 0.45 mg/ml to about 0.74 mg/ml is interpreted to encompass concentrations above and below the claimed range. The skilled artisan would optimize the amount of the active ingredient based on the desired therapeutic effect. Determining an optimal concentration of a result-effective variable is prima facie obvious absent evidence of criticality. 

It would have been obvious to combine the teachings of the prior art by using medicinal grade Manuka honey in a composition which treats vaginal atrophy. One would have been motivated to do so since Cullinan discloses a composition for treating vaginal trophy and Lopez teaches Manuka honey can be used to treat vaginal dryness and irritation, symptoms of vaginal atrophy. A skilled artisan would have known that there is a relationship or correlation between estrogen loss, atrophic vaginitis and urinary tract infections, which are predominantly bacterial infections. This is evidenced by Thompson, who teaches estrogen loss leads to loss of pelvic muscle tone, urinary incontinence, cystitis (a urinary tract infection that has progressed to the bladder and vaginitis). As taught by Raz, urinary tract infection is the most common bacterial infection in postmenopausal women. The skilled artisan would want to use Manuka honey since it is known to treat infection, as also taught by Mandal. One would have been motivated to use said honey in a composition comprising raloxifene since both agents treat atrophic vaginitis. One of ordinary skill would want to combine agents that treat the same disorder to provide an enhanced effect. One would have had a reasonable expectation of success using honey in the composition taught by Cullinan suggests formulation as an emulsion and Lopez teaches Manuka honey is administered in a cream (i.e. an emulsion). One would have expected similar results since Cullinan and Lopez are both directed to treating vaginal dryness and irritation.  

Lopez uses 10% Manuka honey in a composition to treat atrophic vagina. The art teaches this disease is associated with more frequent vaginal infections.  It would have been obvious to use 38-50% by volume Manuka honey. As set forth above, Mandal teaches Manuka honey is recognized for its bactericidal effect. The concentration of honey has an impact on antibacterial activity; the higher the concentration of honey the greater its usefulness as antibacterial agent. It would have been obvious to use 38-50% since Lopez teaches vaginal atrophy is associated with infections Mandal teaches the antimicrobial activity of honey may range from concentration 3% to 50% and higher. One would optimize the amount of honey based on the desired bactericidal effect. The skilled artisan would have had a reasonable expectation of success since Mandal teaches the amount of honey can be varied. One would use “medical grade honeys” since Mandal teaches medical grade honeys have potent bactericidal activity against antibiotic resistant bacteria. The Examiner notes claim 24 has been amended to recite Manuka honey acts as a cellular anti-inflammatory agent. Mandal teaches the antibacterial properties of Manuka honey at the claimed concentration. Because the claimed concentration of Manuka honey is rendered obvious by the prior art, it would be expected to also act as a cellular anti-inflammatory agent at this concentration.

As set forth above, Cullinan suggests the use of natural oils as solvents to prepare the disclosed composition. It would have been obvious to use 23-38% natural oil. One would have been motivated to do so since Thompson teaches natural oils can be used as emollients in compositions used to treat conditions caused by loss of estrogen. Thompson teaches a range of 2-50%. Because emollients are used to prevent/relieve dryness while protecting the skin, one would optimize the amount used to provide the desired therapeutic effect. One would have had a reasonable expectation of success since Thompson teaches oils can be used in compositions containing raloxifene. One would have expected similar results since Cullinan and Thompson are both directed to compositions which are caused by loss of estrogen. 

As set forth above, Cullinan suggests the use of tocopherol (i.e., Vitamin E) as an antioxidant. Villaneuva teaches the use of Vitamin E in a composition for treating atrophic vaginitis. It would have been obvious to use the Vitamin E in a range of 4% to about 15%. One would have been motivated to do so since Villanueva teaches from about 0.001% to about 20% and Thompson teaches tocopherols (Vitamin E) can be used in a concentration of 0.1% to about 10% ([0221]). One would have had a reasonable expectation of success using Vitamin E since Cullinan is directed to a composition for treating atrophic vaginitis and Villaneuva teaches Vitamin E can be used in a composition used to treat the same disorder. One would have expected similar results since Cullinan and Villaneuva are both directed to compositions used to treat the same disorder in the vagina.  

The skilled artisan would use liquid Vitamin E since the cited Technical bulletin teaches Vitamin E components are prepared as liquids.  An emulsion is defined as a dispersion of one liquid in another (Oxford Dictionary). It would be obvious to use all liquid ingredients to make an emulsions since this formulation comprises liquids in liquids. As set forth above, each of the claimed components can be used as a liquid.
Claim 24 has been amended to recite a pH of about 6.  Examiner notes the values encompassed by the term “about” are not recited in the claims or instant specification. Therefore the claim is interpreted to encompass pH values above and below 6. As set forth above, the Best Practice Journal teaches hormonal changes may result in atrophic vulvovaginitis, e.g. low oestrogen levels in peri and post menopausal women. As evidenced by the reference, physiological pH is 5.5. This is interpreted to be a pH of about 6.0.

It would have been obvious to prepare a composition with a pH of about 6. One would have been motivated to do so since Cullinan teaches a composition for topical application to the vagina and the Best Practice Journal teaches compositions with a physiological pH (5.5) can be applied to the vagina. The skilled artisan would want to formulate a composition that is compatible with the physiological pH of the tissue being treated. One would have had a reasonable expectation of success since the Best Practice Journal teaches compositions with a pH of 5.5 (hence, about 6) can be safely applied to the vagina.

As set forth above, Cullinan suggests the use of glycerol (hence, glycerin) as a solvent to prepare the disclosed composition. It would have been obvious to use about 7.6% in the disclosed composition. One would have been motivated to do so since Thompson identifies glycerin as an emollient that is particularly useful to treat skin conditions and is used to treat conditions caused by loss of estrogen. Thompson teaches a range of 2-50%. Because emollients are used to prevent/relieve dryness while protecting the skin, one would optimize the amount used to provide the desired therapeutic effect. One would have had a reasonable expectation of success since Thompson teaches glycerin can be used in compositions containing raloxifene. One would have expected similar results since Cullinan and Thompson are both directed to compositions which are caused by loss of estrogen. 

Because the thickening agent, a pain reliever, lemon oil or peppermint oil are optional, these are not required limitations of claim 24.

Further, the following is noted from the MPEP:
The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.

Therefore claim 24 is rendered obvious (claim 24).

As set forth above, Thompson suggests the use of corn oil, olive oil, almond oil, avocado oil and soybean oil. It would have been obvious to use one of these oils in Cullinan’s composition. One would have been motivated to do so since Thompson teaches natural oils can be used as emollients in compositions used to treat conditions caused by loss of estrogen. One would have had a reasonable expectation of success since Thompson teaches oils can be used in compositions containing raloxifene. One would have expected similar results since Cullinan and Thompson are both directed to compositions which are caused by loss of estrogen. Therefore claims 27-28 are rendered obvious (claims 27-28).

It would have been obvious to use 46% by volume Manuka honey and 31% by volume natural oil. One would have been motivated to do so since Thompson teaches natural oils can be used as emollients in compositions used to treat conditions caused by loss of estrogen. Thompson teaches a range of 2-50%. Because emollients are used to prevent/relieve dryness while protecting the skin, one would optimize the amount used to provide the desired therapeutic effect. One would have had a reasonable expectation of success since Thompson teaches oils can be used in compositions containing raloxifene. One would have expected similar results since Cullinan and Thompson are both directed to compositions which are caused by loss of estrogen. As set forth above, Mandal teaches Manuka honey is recognized for its bactericidal effect. The concentration of honey has an impact on antibacterial activity; the higher the concentration of honey the greater its usefulness as antibacterial agent.  
It would have been obvious to use 46% since Mandal teaches the antimicrobial activity of honey may range from concentration 3% to 50% and higher. One would optimize the amount of honey based on the desired bactericidal effect. The skilled artisan would have had a reasonable expectation of success since Mandal teaches the amount of honey can be varied. 

Further, the following is noted from the MPEP regarding optimization of concentrations:

MPEP 2144.05 [R-5]: 

A. Optimization Within Prior Art Conditions or Through Routine Experimentation

Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Therefore claim 34 is included in rendered obvious (claim 34).

Claim 37 recites a topical vaginal cream consisting essentially the recited ingredients. Examiner notes “consisting essentially of” is considered open claim language that allows for the presence of ingredients other than those recited in the claim.

The teachings of the prior art references set forth above are reiterated. Examiner notes Cullinan suggests preparation as a cream (column 5, line 40). As set forth above, Cullinan suggests the use of natural oils, while Thomson teaches suggests the use of  avocado oil ([0192]) as an emollient.

As set forth above, Cullinan teaches raloxifene is a preferred therapeutic agent in the disclosed invention. Administration results in a qualitative improvement of the properties of the skin and vagina. Examiner notes the claim uses the term “about”. The concentrations encompassed by the term “about” are not defined in the claims or specification. Therefore the claimed range is interpreted to encompass values above and below 0.45 mg/ml and 0.7 mg/ml.

It would have been obvious to use raloxifene in a range of about 0.45 mg/ml of the composition to about 0.7 mg/ml of the composition. One would have been motivated to do so since Cullinan teaches the percent by weight of the compound will be from 0.5% to 95% of the total weight of the formulation, and typically from 1-25% by weight. In specific embodiments, the art teaches formulations for topical administration may comprise 5-50% (by weight) and suppositories containing 5-25% of an active compound of this invention. Therefore Cullinan teaches the amount can be optimized. The skilled artisan would optimize the amount of the active ingredient based on the desired therapeutic effect. Determining an optimal concentration of a result-effective variable is prima facie obvious absent evidence of criticality. 

The use of Manuka honey in a composition comprising raloxifene is rendered obvious on the same grounds recited in the rejection of claim 24. As set forth above, Mandal teaches Manuka honey is recognized for its bactericidal effect. The concentration of honey has an impact on antibacterial activity; the higher the concentration of honey the greater its usefulness as antibacterial agent. It would have been obvious to use 46% Manuka honey since Lopez teaches vaginal atrophy is associated with infections Mandal teaches the antimicrobial activity of honey may range from concentration 3% to 50% and higher. One would optimize the amount of honey based on the desired bactericidal effect. The skilled artisan would have had a reasonable expectation of success since Mandal teaches the amount of honey can be varied. 

As set forth above, Cullinan suggests the use of natural oils as solvents to prepare the disclosed composition. Thompson suggests the use of avocado oil as a natural oil. It would have been obvious to use 31% avocado oil. One would have been motivated to do so since Thompson teaches natural oils can be used as emollients in compositions used to treat conditions caused by loss of estrogen. Thompson teaches a range of 2-50%. Because emollients are used to prevent/relieve dryness while protecting the skin, one would optimize the amount used to provide the desired therapeutic effect. One would have had a reasonable expectation of success since Thompson teaches oils can be used in compositions containing raloxifene. One would have expected similar results since Cullinan and Thompson are both directed to compositions which are caused by loss of estrogen. 

As set forth above, Cullinan suggests the use of tocopherol (Vitamin E activity) as an antioxidant. It would have been obvious to use tocopherol and tocotrienol with Vitamin E activity. One would have been motivated to do so since Villaneuva teaches the use of Vitamin E in a composition for treating atrophic vaginitis. One would do so to can increase the expression of mucins and thereby provide increased secretion and formation of mucus within the reproductive tracts of female mammals, as taught by Villaneuva. One would have had a reasonable expectation of success using both tocopherol and tocotrienol since Cullinan is directed to a composition for treating atrophic vaginitis and Villaneuva teaches both can be used in a composition used to treat the same disorder. One would have expected similar results since Cullinan and Villaneuva are both directed to compositions used to treat the same disorder in the vagina.  It would have been obvious to use about 15% by volume vitamin E. One would have been motivated to do so since Villanueva teaches from about 0.001% to about 20% and Thompson teaches tocopherols can be used in a concentration of 0.1% to about 10% ([0221]). The skilled artisan would use liquid tocopherols since the cited Technical bulletin teaches Vitamin E components are prepared as liquids.  An emulsion is defined as a dispersion of one liquid in another (Oxford Dictionary). It would be obvious to use all liquid ingredients to make an emulsions since this formulation comprises liquids in liquids. As set forth above, each of the claimed components can be used as a liquid.

Regarding the recited pH, Examiner notes the values encompassed by the term “about” are not recited in the claims or instant specification. Therefore the claim is interpreted to encompass acidic pH values above and below 6. It would have been obvious to prepare a composition with a pH of about 6. It would have been obvious to prepare a composition with a pH of about 6. One would have been motivated to do so since Cullinan teaches a composition for topical application to the vagina and the Best Practice Journal teaches compositions with a physiological pH (5.5) can be applied to the vagina. The skilled artisan would want to formulate a composition that is compatible with the physiological pH of the tissue being treated. One would have had a reasonable expectation of success since the Best Practice Journal teaches compositions with a pH of 5.5 (hence, about 6) can be safely applied to the vagina. Therefore Applicant’s Invention is rendered obvious as claimed. 

As set forth above, Cullinan suggests the use of glycerol (hence, glycerin) as a solvent to prepare the disclosed composition. It would have been obvious to use about 7.6% in the disclosed composition. One would have been motivated to do so since Thompson identifies glycerin as an emollient that is particularly useful to treat skin conditions and is used to treat conditions caused by loss of estrogen. Thompson teaches a range of 2-50%. Because emollients are used to prevent/relieve dryness while protecting the skin, one would optimize the amount used to provide the desired therapeutic effect. One would have had a reasonable expectation of success since Thompson teaches glycerin can be used in compositions containing raloxifene. One would have expected similar results since Cullinan and Thompson are both directed to compositions which are caused by loss of estrogen. 

Therefore claim 37 is rendered obvious as claimed (claim 37).

Cullinan does not explicitly teach the use of a pain reliever (claim 38).

Villanueva teaches the use of pain relievers in the disclosed vaginal health product (see column 19, line 62).

As set forth above, Cullinan teaches vaginal atrophy is associated with itching, dryness and painful intercourse. It would have been obvious to combine the teachings of the prior art by using a pain reliever in Cullinan’s composition. One would have been motivated to do so since Cullinan teaches a composition to treat vaginal atrophy and Villanueva teaches the use of a pain reliever in a composition for treating vaginal atrophy. Because Cullinan teaches vaginal atrophy is associated with pain, one would include a pain reliever to treat pain. One would have had a reasonable expectation of success since Villanueva teaches pain relievers can be used successfully in products that treat vaginal atrophy. One would have expected similar results since both references are directed to treating vaginal atrophy. Therefore claim 38 is included in this rejection (claim 38).

Cullinan suggests the use of a thickening agent in the disclosed composition (column 5, line 26). Therefore claim 39 is included in this rejection (claim 39).

Therefore Applicant’s Invention is rendered obvious as claimed.


37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Dr. Anastasia Christopher filed on 08 April 2022.

The Declaration under 37 CFR 1.132 filed 13 October 2021 is insufficient to overcome the rejection of the claims based upon obviousness as set above because:  

The Declaration provides still images of three different formulations applied to the back of Declarant’s hand. The Declaration states this is a model for aged vaginal walls. Formulation 1 adheres well and more than 80% stays on the skin for almost 90 seconds. 50-60% of Formula 2 pooled off in about 40 seconds. Formula 3 remains in the same position from 18 second to 30 seconds.

Examiner notes the Instant claims are directed to a composition for topical administration in a urogenital area and/or a vagina.  Section 7 of the Declaration states the following:
First, a discussion of aging vaginal tissue to provide an understanding of why the viscosity and adherence of the formulation is important. The anatomical differences in the premenopausal vagina and the postmenopausal vagina, are striking. In the premenopausal vagina, the vaginal vault is strongly supported by four thick muscular walls that keep the walls taut. The walls are covered with moist tissue called rugae. Rugae are raised, bumpy tissue elevations creating nooks and crannies like tire treads on the vaginal surface. This milieu keeps the tissue, in the presence of estrogen, healthy and well lubricated. When estrogen is absent in the postmenopausal vagina, the vaginal muscles atrophy and the vaginal walls collapse upon themselves. Imagine three balloons touching and pressing against one another as a representation of this collapse of the vaginal walls. The rugae flatten and disappear, thereby resulting in a generally smooth flat surface with very minimal ability to hold an emulsion cream formulation in place. Moreover, the tissue is dry and fragile. This makes it a big challenge to formulate a cream that adheres well to the postmenopausal vaginal walls without running out of the vagina.

Based on the physiological structure of the post-menopausal vagina, the skin on the back of a human hand does not appear to be analogous to the walls of a vagina.

The Declaration states 10 women were asked to assess the ease of insertion and use of each of formulation into the vagina on a scale of 1 to 10.

The Declarant states Formula 1 results in increased adhesion to the skin.  Examiner notes claim 24 recites about 7.6% solvent. The Instant Specification does not disclose the concentrations encompassed by the term “about”. Therefore the claims encompass concentrations above and below 7.6%. While Formula 1 contains 7.6% solvent, Formulas 2 and 3 contain 7% solvent. Claim 24 encompasses unknown amounts of solvent above and below 7.6%. Therefore the data is not commensurate with the scope of the claims.

Claim 24 recites 4% to about 15% vitamin E. The Instant Specification does not disclose the concentrations encompassed by the term “about”. Therefore the claims encompass concentrations above 15%. With the exception of raloxifene, the claim requires all other ingredients to be liquid. Examiner notes Formula 1 contains 15.2% vitamin E, which is above 15%. Claim 24 encompasses unknown amounts of solvent above 15%. Therefore the data is not commensurate with the scope of the claims.

Examiner notes the Declaration states while the formulations range from too “thin” (Formula 2) to “thick and sticky (Formula 3), the original formulation (Formula 1) had the preferred consistency. Examiner notes the total amount of liquid added to each formulation is different. The Original Formulation contains less total liquid ingredients than test Formulas 2 and 3. Examiner also notes the prior art teaches the amount of natural oil, vitamin E and solvent can be adjusted in products for vaginal health. The art teaches doing so to obtain a formulation with the desired consistency and emollients. 
Chart 1 discloses Formula 1 contains 15.2% Vitamin E, while Formulas 2 and 3 contain 17% and 14% Vitamin E respectively. The claims recite an amount between 4% to about 15%. Therefore amounts above 15% are encompassed by the claims. Villanueva teaches Vitamin E compounds can be used in an amount of about 0.001% to about 20% (column 6, lines 48-53). Examiner notes the art also teaches a range with an endpoint of 5%, which falls within the claimed range. It is noted Thompson also teaches tocopherols (Vitamin E) can be used in a concentration of 0.1% to about 10%

Cullinan suggests the use of natural oils as solvents to prepare the disclosed composition. Thompson teaches natural oils can be used as emollients in compositions used to treat conditions caused by loss of estrogen. Thomas also teaches the use of glycerin as a “particularly useful emollient”. Thompson teaches a range of 2-50%. Because emollients are used to prevent/relieve dryness while protecting the skin, one would optimize the amount used to provide the desired therapeutic effect. 

The facts presented in the Declaration are not sufficient to overcome the teachings of the prior art.

Affidavits or declarations are provided as evidence and must set forth facts, not merely conclusions.  In re Pike and Morris, 84 USPQ 235 (CCPA 1949).
Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 08 April 2022 are acknowledged. The arguments state  “about” as used with respect to the raloxifene is supported by the specification and the data submitted in the declarations submitted during the examination of this application, as explained in paragraph 4 of the Third Christopher Declaration submitted herewith. The Applicant argues “about” as used with respect to the pH is known to one of ordinary skill in the art to be within acceptable measurement tolerances, while “about” as used with respect to the solvent is supported by the Examples in the specification and the declarations submitted during the prosecution of this application. The Applicant notes claim 24 and 37 each recite a percentage by volume or the solvent present in the respective formulation. The Applicant notes claim 24 and claim 37 have been amended to recite a pH of about 6, which is higher than the amount taught in the prior art cited in the previous rejection.  
The Applicant argues the ranges of the natural oil, medicinal grade Manuka honey, and Vitamin E now recited in the amended claims is critical. The Applicant alleges the examples show that if the Vitamin E exceeds about 15% (see Formula 2 in Chart 1 at paragraph 11), the formulation is too thin and runs out of the vaginal vault rather quickly as evidence by in vivo and in vitro tests. It is alleged with the oil and the vitamin E within the cited range, if the amount of medicinal grade Manuka honey exceeds the upper limit of 50%, the formulation was difficult to make.

EXAMINER’S RESPONSE
The Applicant argues the meaning of the term “about” as it relates to various components. Examiner notes the Instant Specification does not provide clear definitions for the values encompassed by the term “about”. While different amounts of ingredients are used in various embodiments of the Instant Invention, these are not definitions. The arguments are not persuasive. 

The Applicant notes claim 24 and 37 each recite a percentage by volume or the solvent present in the respective formulation. In response, new grounds of rejection have been made to address this limitation. The Applicant notes claim 24 and claim 37 have been amended to recite a pH of about 6, which is higher than the amount taught in the prior art cited in the previous rejection.  New grounds of rejection have been made to address this limitation.

The data presented in the Declaration is not sufficient to overcome the rejections of the prior art. The arguments are directed to the consistency of the formulations and the amount of solvent, oil and liquid Vitamin E added. Claim 24 recites about 7.6% solvent. As set forth above, the Instant Specification does not disclose the concentrations encompassed by the term “about”. Therefore the claims encompass unknown concentrations above and below 7.6%. While Formula 1 contains 7.6% solvent, Formulas 2 and 3 contain 7% solvent. While the Applicant criticality of 7.6%, the claims encompass a broader range of concentrations. Both Cullinan and Thompson teach the use of a claimed solvent (glycerin) and natural oils. Thompson identifies glycerin as a particularly emollient used in a vaginal product. Thompson also teaches natural oils can be used as emollients in compositions used to treat conditions caused by loss of estrogen. Thompson teaches a range of 2-50%. Because emollients are used to prevent/relieve dryness while protecting the skin, one would optimize the amount used to provide the desired therapeutic effect. 


The Declaration states while the formulations range from too “thin” (Formula 2) to “thick and sticky (Formula 3), the original formulation (Formula 1) had the preferred consistency. Examiner notes the total amount of liquid added to each formulation is different. The Original Formulation contains less total liquid ingredients than test Formulas 2 and 3. Examiner also notes the prior art teaches the amount of natural oil and vitamin E can be adjusted in products for vaginal health. The art teaches doing so to obtain a formulation with the desired consistency and emollients. 

Chart 1 discloses Formula 1 contains 15.2% Vitamin E, while Formulas 2 and 3 contain 17% and 14% Vitamin E respectively. The claims recite an amount between 4% to about 15%. Therefore amounts above 15% are encompassed by the claims. Villanueva teaches Vitamin E compounds can be used in an amount of about 0.001% to about 20% (column 6, lines 48-53). Examiner notes the art also teaches a range with an endpoint of 5%, which falls within the claimed range.

Therefore the arguments are not persuasive.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653